Exhibit 10.28

 

NON-QUALIFIED

STOCK OPTION AGREEMENT

UNDER THE

KNOLL, INC.

1999 STOCK INCENTIVE PLAN

 

THIS AGREEMENT, made as of this 17th day of December, 2004 by and between Knoll,
Inc., a Delaware corporation (the “Company”), and Anthony P. Terracciano (the
“Optionee”).

 

W I T N E S S E T H:

 

WHEREAS, the Optionee is now employed or engaged as a consultant by the Company
or one of its subsidiaries in a key capacity, or is a director of the Company,
and the Company desires to have him remain in such employment and to afford him
the opportunity to acquire, or enlarge, his ownership of the Company’s Common
Stock, par value $.01 per share (“Stock”), so that he may have a direct
proprietary interest in the Company’s success (all references to employment
hereinafter shall relate to any consulting, directorship or similar
relationship, as applicable, and all references to employment or termination of
employment with or by the Company shall include employment with or by any of the
Company’s direct or indirect subsidiaries, as applicable);

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Grant of Option. Subject to the terms and conditions set forth herein and in
the Company’s 1999 Stock Incentive Plan as amended and/or restated (the “Plan”),
the Company hereby grants to the Optionee, during the period commencing on the
date of this Agreement and ending ten years from the date hereof (the
“Termination Date”), the right and option (the right to purchase any one share
of Stock hereunder being an “Option”) to purchase from the Company, at a price
of $17.80 per share, an aggregate of 25,000 shares of Stock. The Optionee
expressly acknowledges receipt of a copy of the Plan and agrees to be bound by
all of the provisions of the Plan.

 

2. Limitations on Exercise of Option. Subject to compliance with the terms and
conditions set forth herein, the Optionee may exercise 25% of the Options on and
after December 17, 2005, an additional 25% of the Options on and after December
17, 2006, an additional 25% of the Options on and after December 17, 2007, and
an additional 25% of the Options on and after December 17, 2008. Notwithstanding
the vesting provisions in this Section 2,

 



--------------------------------------------------------------------------------

upon a Change in Control (following the date hereof), as defined in Exhibit A
annexed hereto, 100% of the Options, to the extent not previously exercised,
shall become fully vested and exercisable.

 

3. Termination of Employment.

 

A. If prior to the Termination Date, the Optionee shall cease to be employed by
the Company by reason of a disability, as defined in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”), or by reason of
retirement on or after age 65, the Options shall remain exercisable until the
earlier of the Termination Date or one year after the date of cessation of
employment to the extent the Options were exercisable at the time of cessation
of employment.

 

B. If the Optionee shall cease to be employed by the Company prior to the
Termination Date by reason of death, or the Optionee shall die while entitled to
exercise any of the Options pursuant to paragraph 3(A) or the second sentence of
paragraph 3(C), the executor or administrator of the estate of the Optionee or
the person or persons to whom the Options shall have been validly transferred by
the executor or administrator pursuant to will or the laws of descent and
distribution shall have the right, until the earlier of the Termination Date or
one year after the date of death, to exercise the Options to the extent that the
Optionee was entitled to exercise them on the date of death, subject to any
other limitation contained herein on the exercise of the Options in effect on
the date of exercise.

 

C. If the Optionee voluntarily terminates employment with the Company for
reasons other than death, disability, or retirement on or after age 65 (a
termination on account of death, disability or retirement on or after age 65
being referred to herein as a “Special Circumstances Termination”), or if the
Optionee’s employment with the Company is terminated for Cause, as hereinafter
defined, unless otherwise provided by the Committee, the Options, to the extent
not exercised prior to such termination, shall lapse and be canceled. If the
Company terminates the Optionee’s employment without Cause, as hereinafter
defined, the Options, to the extent exercisable immediately prior to such
termination, shall continue to be exercisable until the earlier of the
Termination Date or ninety (90) days after the date of such termination. For
purposes of the immediately preceding sentence, any days during which the
Optionee is prohibited from selling Stock into the public market on account of
any underwriters’ lock-up period or any blackout period imposed by the Company,
shall (without duplication) not be counted.

 

D. For purposes of this Agreement, unless otherwise provided in an employment
agreement between the Company and the Optionee, “Cause” shall mean: (i) the
Optionee’s failure (except where due to a disability), neglect or refusal to
perform his duties

 

2



--------------------------------------------------------------------------------

which failure, neglect or refusal shall not have been corrected by the Optionee
within 30 days of receipt by the Optionee of written notice from the Company of
such failure, neglect or refusal, which notice shall specifically set forth the
nature of said failure, neglect or refusal, (ii) any engaging by the Optionee in
conduct that has the effect of injuring the reputation or business of the
Company or its affiliates in any material respect; (iii) any continued or
repeated absence from the Company, unless such absence is (A) approved or
excused by the Board or (B) is the result of the Optionee’s illness, disability
or incapacity; (iv) use of illegal drugs by the Optionee or repeated
drunkenness; (v) conviction of the Optionee for the commission of a felony; or
(vi) the commission by the Optionee of an act of fraud or embezzlement against
the Company.

 

E. Except as otherwise provided in paragraph 3(D) hereof, whether employment has
been or could have been terminated for the purposes of this Agreement, and the
reasons therefor, shall be determined by the Committee, whose determination
shall be final, binding and conclusive.

 

F. After the expiration of any exercise period described in either of paragraphs
3(A), 3(B) or 3(C) hereof, the Options shall terminate together with all of the
Optionee’s rights hereunder, to the extent not previously exercised. All vesting
with respect to the Options shall cease upon the Optionee’s termination of
employment with the Company and all Options to the extent unvested at the time
of termination shall expire.

 

4. Method of Exercising Option.

 

A. The Optionee may exercise any or all of the Options by delivering to the
Company a written notice signed by the Optionee stating the number of Options
that the Optionee has elected to exercise at that time, together with full
payment of the purchase price of the shares to be thereby purchased from the
Company. Payment of the purchase price of the shares may be made by certified or
bank cashier’s check payable to the order of the Company, or, in the sole
discretion of the Committee, (i) by surrender or delivery to the Company of
shares of Stock or other property acceptable to the Committee in its sole
discretion, which Stock or other property shall have a value equal to the
purchase price, (ii) after the date of an initial public offering, by delivery
to the Committee of a copy of irrevocable instructions to a stockbroker to
deliver promptly to the Company an amount of sale or loan proceeds sufficient to
pay the purchase price, or (iii) by such other means as the Committee shall
allow in its discretion. Notwithstanding anything herein to the contrary, the
Company shall not directly or indirectly extend or maintain credit, or arrange
for the extension of credit, in the form of a personal loan to or for any
director or executive officer of the Company hereunder in violation of Section
402 of the Sarbanes-Oxley Act of 2002.

 

3



--------------------------------------------------------------------------------

B. At the time of exercise, the Optionee shall pay to the Company such amount as
the Company deems necessary to satisfy its obligation to withhold Federal, state
or local income or other taxes incurred by reason of the exercise or the
transfer of shares thereupon. The Committee may, in its sole discretion, allow
for the withholding of shares of Stock by the Company having a value equal to
the amount necessary to satisfy all or part of the tax withholding requirements.

 

5. Issuance of Shares. Subject to any limitations set forth in the Plan, as
promptly as practical after receipt of such written notification and full
payment of such purchase price and any required income tax withholding amount,
the Company shall issue or transfer to the Optionee the number of shares with
respect to which Options have been so exercised, and shall deliver to the
Optionee a certificate or certificates therefor, registered in the Optionee’s
name.

 

6. Successors. Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Options may be transferred by will or by the laws of descent and
distribution, the word “Optionee” shall be deemed to include such person or
persons.

 

7. Non-Transferability. The Options are not transferable by the Optionee
otherwise than by will or the laws of descent and distribution and are
exercisable during the Optionee’s lifetime only by him. No assignment or
transfer of the Options, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise (except by will or the laws of
descent and distribution), shall vest in the assignee or transferee any interest
or right herein whatsoever, but immediately upon such assignment or transfer the
Options shall terminate and become of no further effect.

 

8. Rights as Stockholder. The Optionee or a transferee of the Options shall have
no rights as a stockholder with respect to any share covered by the Options
until he shall have become the holder of record of such share, and no adjustment
shall be made for dividends or distributions or other rights in respect of such
share for which the record date is prior to the date upon which he shall become
the holder of record thereof.

 

4



--------------------------------------------------------------------------------

9. Recapitalizations, Reorganizations, etc.

 

A. The existence of the Options shall not affect in any way the right or power
of the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks ahead of or affecting the Stock
or the rights thereof or convertible into or exchangeable for Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

B. The shares with respect to which the Options are granted are shares of Stock
of the Company as presently constituted, but if, and whenever, prior to the
delivery by the Company of all of the shares of the Stock with respect to which
the Options are granted, the Company shall effect a subdivision or consolidation
of shares of the Stock outstanding, without receiving compensation therefor in
money, services or property, the number and price of shares remaining under the
Options shall be appropriately adjusted. Such adjustment shall be made by the
Committee, whose determination as to what adjustment shall be made, and the
extent thereof, shall be final, binding and conclusive. Any such adjustment may
provide for the elimination of any fractional share which might otherwise become
subject to the Options.

 

C. In the event of any change in the outstanding shares of Stock by reason of
any recapitalization, merger, consolidation, spin-off, combination or exchange
of shares or other corporate change, or any distributions to common shareholders
other than cash dividends, the Committee shall make such substitution or
adjustment, if any, as it deems to be equitable, as to the number or kind or
shares of Stock or other securities covered by the Options and the Option price
thereof. The Committee shall notify the Optionee of any intended sale of all or
substantially all of the Company’s assets within a reasonable time prior to such
sale.

 

D. Except as hereinbefore expressly provided, the issue by the Company of shares
of stock of any class, or securities convertible into or exchangeable for shares
of stock of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of options, rights or warrants to
subscribe therefor, or to purchase the same, or upon conversion of shares or
obligation of the Company convertible into such shares or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or price of shares of Stock subject to the Options.

 

5



--------------------------------------------------------------------------------

10. Compliance with Law. Notwithstanding any of the provisions hereof, the
Optionee hereby agrees that he will not exercise the Options, and that the
Company will not be obligated to issue or transfer any shares to the Optionee
hereunder, if the exercise hereof or the issuance or transfer of such shares
shall constitute a violation by the Optionee or the Company of any provisions of
any law or regulation of any governmental authority. Any determination in this
connection by the Committee shall be final, binding and conclusive. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to cause the exercise of the Options or the
issuance or transfer of shares pursuant thereto to comply with any law or
regulation of any governmental authority.

 

11. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by the Optionee to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Optionee may be given to the Optionee personally or may be
mailed to him at the Optionee’s last known address, as reflected in the
Company’s records.

 

12. Non-Qualified Options. The Options granted hereunder are not intended to be
incentive stock options within the meaning of Section 422 of the Code.

 

13. Binding Effect. Subject to Section 7 hereof, this Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereto.

 

14. Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware, United States of
America, without reference to the principles of conflicts of law thereof. The
parties hereto agree that any action arising out of or relating to this
Agreement must be brought in the United States District Court of Delaware.
Alternatively, provided only that the United States District Court for Delaware
is deemed to lack subject-matter jurisdiction, the parties consent and agree
that any such matter provided for in this sub-paragraph shall be brought in
Delaware State court. All parties hereto expressly agree and consent to the
exclusive jurisdiction of the Delaware courts (i.e., Delaware Federal and
Delaware State Courts, respectively).

 

6



--------------------------------------------------------------------------------

15. Plan. The terms and provisions of, and the defined terms used in, the Plan
are incorporated herein by reference. Unless a different meaning is expressly
set forth herein, the defined terms used in this Agreement shall have the same
meaning given to such terms in the Plan. In the event of a conflict or
inconsistency between discretionary terms and provisions of the Plan and the
express provisions of this Agreement, this Agreement shall govern and control.
In all other instances of conflicts or inconsistencies or omissions, the terms
and provisions of the Plan shall govern and control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

KNOLL, INC.

By:

       

Andrew B. Cogan, CEO

By:

       

Kathleen G. Bradley

   

President & CEO, Knoll (NA)

OPTIONEE:

 

Anthony P. Terracciano

 

7



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Change in Control. For purposes of this Agreement, a “Change in Control” shall
be deemed to have occurred if: (i) any person (as defined in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended from time to time (the “Exchange
Act”), and as used in Sections 13(d) and 14(d) thereof, including any “group” as
defined in Section 13(d)(3) thereof (a “Person”), but excluding the Company, any
majority owned subsidiary of the Company (a “Subsidiary”), Warburg, Pincus & Co.
(“Warburg”) and any affiliate of Warburg (other than a Warburg portfolio
company), and any employee benefit plan sponsored or maintained by the Company
or any Subsidiary (including any trustee of such plan acting as trustee),
becomes the beneficial owner of shares of the Company having at least 50% of the
total number of votes that may be cast for the election of directors of the
Company (the “Voting Shares”) provided, however, that such an event shall not
constitute a Change in Control if the acquiring Person has entered into an
agreement with the Company approved by the Board which materially restricts the
right of such Person to direct or influence the management or policies of the
Company; (ii) the shareholders of the Company shall approve any merger of other
business combination of the Company, sale of the Company’s assets or combination
of the foregoing transactions (a “Transaction”) other than a Transaction
involving only the Company and one or more of its Subsidiaries, or a Transaction
immediately following which the shareholders of the Company immediately prior to
the Transaction continue to have a majority of the voting power in the resulting
entity; or (iii) within any 24-month period beginning on or after December 17,
2004, the persons who were members of the Board on or immediately before the
beginning of such period (the “Incumbent Directors”) shall cease (for any reason
other than death) to constitute at least a majority of members of the Board or
the board of directors of any successor to the Company, provided that any
director who was not a director as of December 17, 2004 shall be deemed to be an
Incumbent Director if such director was elected to the Board by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually or by prior operation
of this definition. Notwithstanding the foregoing, no Change in Control shall be
deemed to have occurred for purposes of this Agreement by reason of (i) any
actions or events in which the Grantee participates in a capacity other than in
his capacity as an employee of the Company or any Subsidiary, or (ii) any
decrease in the share ownership of Warburg and its affiliates, to the extent
such decrease is attributable to such shareholders having distributed shares
owned by them directly to one or more members of their investment group.

 